t c memo united_states tax_court sanjay and rashmi kohli petitioners v commissioner of internal revenue respondent docket no filed date robert m mccallum and deborah r jaffe for petitioners randall e heath for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule we are asked to decide if petitioner sanjay kohli mr kohli made an effective mark-to-market_election for the 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated taxable_year under sec_475 we hold that mr kohli did not make an effective election and therefore we shall grant respondent’s motion for partial summary_judgment background we recite uncontested facts admitted in the petition respondent’s motion petitioners’ objection to respondent’s motion and the supporting memorandum and in the exhibits attached to these documents petitioners resided in india when they filed the petition mr kohli began working as a computer scientist for infospace a startup technology firm in he received infospace stock_options as part of his compensation package mr kohli began buying and selling securities while working at infospace and exercised some of the options for infospace stock worth dollar_figure million in mr kohli left infospace in date to devote more time to his securities activitie sec_2 and exercised the remaining options for approximately dollar_figure million worth of infospace stock his infospace stock value declined dramatically by the end of the total value of his remaining shares by year-end had plummeted to almost dollar_figure million a decrease of dollar_figure million mr kohli relied on the advice of a certified_public_accountant cpa concerning all tax-related matters his cpa did 2the extent of his transactions in stock is left for later factual development not advise him or discuss with him the tax ramifications of being a full-time securities trader petitioners timely filed a federal_income_tax return for but mr kohli did not make any election or attach any statement mr kohli hired a new cpa firm for the new firm informed him of the mark-to-market_election for trading activities in date mr kohli filed an election to use the mark-to-market accounting_method for the taxable_year as well as a request for an automatic_extension of time to file the return for he also filed a request for a private_letter_ruling that he made a late but effective election of the mark-to- market accounting_method for mr kohli reported dollar_figure million as ordinary wage income most of which came from the exercise of the stock_options in the beginning of before he left infospace he offset that ordinary_income by reporting a total ordinary_loss of dollar_figure by using the mark-to-market method_of_accounting for this accounting_method allowed him to claim a deduction for the unrealized decrease in the value of infospace shares that he received from exercising his stock_options in mr kohli also claimed over dollar_figure million in ordinary losses resulting from the sale of several thousand shares of stock in petitioners did not file the return for until date respondent thereafter denied mr kohli’s request to elect the mark-to-market method_of_accounting for respondent issued petitioners a deficiency_notice for determining that the ordinary losses mr kohli claimed in were capital losses because he had not made an effective or timely mark-to-market_election under sec_475 petitioners filed a timely petition respondent filed a motion for partial summary_judgment on whether mr kohli made an effective mark-to-market_election for the tax_year under sec_475 discussion summary_judgment standard we are asked to decide whether it is appropriate to grant partial summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the court may grant partial summary_judgment on a matter as to which there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 118_tc_226 we conclude that no genuine issue of material fact exists regarding 3respondent also determined alternatively that the losses were capital losses even if mr kohli made an effective mark-to- market election because the securities trading activity was not a trade_or_business whether mr kohli’s activity constitutes a trade_or_business is not before the court in this motion the motion relates solely to the sec_475 election whether mr kohli made an effective mark-to-market_election for the tax_year and a decision may be rendered as a matter of law general rules of the mark-to-market accounting_method we begin by describing the general rules of the mark-to- market accounting_method a taxpayer engaged in a trade_or_business as a securities trader may elect to use the mark-to- market accounting_method to compute gain_or_loss on any security held in connection with the trade_or_business sec_475 see knish v commissioner tcmemo_2006_268 lehrer v commissioner tcmemo_2005_167 affd 279_fedappx_549 9th cir chen v commissioner tcmemo_2004_132 a securities trader electing mark-to-market recognizes an ordinary gain_or_loss on all securities held in connection with the securities trading business as if the securities were sold at the end of the year for fair_market_value sec_475 any gain_or_loss must be taken into account that year sec_475 conversely a taxpayer may deduct the net_loss only to the extent of any capital_gain plus dollar_figure if the taxpayer does not properly elect to use the mark-to-market method see sec_165 c f b knish v commissioner supra lehrer v commissioner supra chen v commissioner supra a mark-to-market_election may therefore be advantageous for a taxpayer who has incurred trading losses realized or unrealized while disadvantageous for a taxpayer who has made trading gains mark-to-market_election procedures respondent asserts that mr kohli’s mark-to-market_election was not timely the commissioner has set forth the procedures for making a mark-to-market_election see revproc_99_17 1999_1_cb_503 a taxpayer must file a statement electing the mark-to-market accounting_method no later than the due_date for the tax_return for the year immediately preceding the election_year id sec_5 c b pincite this statement must be attached to that return or to a request for an extension of time to file that return id mr kohli was therefore required to make an election for by date the due_date of the federal_income_tax return for the year preceding the year in which the election was to be effective here mr kohli did not make the election for until date over months late applicability of the substantial compliance doctrine mr kohli admits not filing the mark-to-market_election with the return for but cites the substantial compliance doctrine to validate his election courts have held that a securities trader failed to make an election under sec_475 where the trader did not follow the election requirements of revproc_99_17 supra kantor v commissioner tcmemo_2008_297 see knish v commissioner supra acar v united_states aftr 2d ustc par big_number n d cal affd 545_f3d_727 9th cir mr kohli claims to have substantially complied with the election rules by filing a late election immediately upon discovering that an election could convert capital losses to ordinary losses we find that the substantial compliance doctrine4 has no place in determining whether a timely election has been made revproc_99_17 supra fixes a deadline by which the election must be made a deadline that mr kohli missed mr kohli failed to properly submit an election with the return for and did not make an election until over months later accordingly no formulation of the substantial compliance doctrine would entitle mr kohli to relief availability of section relief mr kohli also claims he is entitled to relief under sec_301_9100-3 proced admin regs section relief we disagree a taxpayer may seek section relief for a late mark-to-market_election if certain conditions are satisfied the commissioner grants a request for section relief if the 4the substantial compliance doctrine is a narrow equitable doctrine that courts use to avoid taxpayer hardship if the taxpayer establishes that he or she intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements samueli v commissioner t c ___ ___ date slip op pincite see also 719_f2d_1001 9th cir 87_tc_116 affd 843_f2d_224 6th cir taxpayer establishes that he or she acted reasonably and in good_faith and the grant of relief will not prejudice the government’s interests sec_301_9100-3 proced admin regs see 126_tc_279 a taxpayer requesting section relief should submit evidence including affidavits supporting his or her claim sec_301_9100-3 proced admin regs a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 proced admin regs the commissioner ordinarily will deny relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer id here respondent determined in the private_letter_ruling that mr kohli failed to demonstrate unusual and compelling circumstances to overcome the presumption of prejudice to the government’s interests priv ltr rul date respondent argues mr kohli has not acted reasonably and in good_faith because he used hindsight in requesting relief we agree we find no difference between this case and numerous cases where reasonableness and good_faith were lacking when a taxpayer attempted to make a mark-to-market_election at least months late to convert capital losses into ordinary losses while continuing to trade see knish v commissioner t c memo acar v united_states supra we also reject mr kohli’s argument that this case is identical to the sole case in which we ruled that the taxpayer acted reasonably and in good_faith vines v commissioner supra mr kohli needed to make the election for the mark-to- market accounting_method by date without regard to extensions unlike the taxpayer in vines who filed the election only two months late mr kohli elected the mark-to-market accounting_method months after the election filing due_date moreover the taxpayer in vines conducted no trading activities and incurred no losses between the due_date of the election and the date on which the taxpayer filed it in contrast mr kohli claims losses for events that occurred well after the election due_date mr kohli’s use of the year-end values to determine losses under the mark-to-market method necessarily recognizes the changes in market_value that occurred after the election due_date of date this is yet one more example of a taxpayer using hindsight to make the mark-to-market_election when it is most advantageous accordingly we find mr kohli has not acted reasonably and in good_faith and does not qualify for section relief conclusion we conclude as a matter of law that mr kohli failed to make an effective mark-to-market_election under sec_475 for accordingly we shall grant respondent’s motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
